 



Exhibit 10.2
Summary of 2007 Management Incentive Compensation Plan
Overview and Purpose
     The 2007 Management Incentive Compensation Plan (the “2007 Bonus Plan”) was
adopted by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors (the “Board”) of Genitope Corporation (the “Company”) on
April 6, 2007 and is designed to offer incentive compensation to officers and
senior directors, director and manager-level employees of the Company by
rewarding achievement of specifically measured corporate goals and individual
goals that are consistent with and support overall corporate goals.
Administration
     The 2007 Bonus Plan will be administered by the Compensation Committee and
the Chief Executive Officer. The Compensation Committee will be responsible for
approving, or recommending to the Board for approval, any incentive awards to
executive officers of the Company, including any incentive awards to the Chief
Executive Officer.
Eligibility
     Each officer and senior director, director and manager-level employee of
the Company is eligible to participate in the 2007 Bonus Plan.
Corporate and Individual Performance
     The Board has approved a list of overall corporate objectives for 2007,
which include the achievement of performance targets with respect to the
Company’s clinical affairs, regulatory objectives, financial metrics, research
and development, human resources and manufacturing and facility-related
objectives. Each participant is also subject to a list of key individual
performance objectives. The 2007 Bonus Plan provides for the payment of cash
bonuses to participants if individual and corporate performance criteria are
achieved during fiscal 2007.
Target Cash Bonus Amount
     The 2007 Bonus Plan provides a target cash bonus amount for each officer,
senior director, director and manager-level employee of the Company, expressed
as a percentage of his or her base salary for each participant. Target cash
bonus amounts for 2007 are as follows:

          Officer   2007 Target Cash Bonus Amount (% of base salary)
Dan W. Denney, Jr.
    55 %
Michael Buckley
    30 %
Tom DeZao
    40 %
Claude Miller
    30 %
Dave Miller
    30 %
Mary Ellen Rybak
    35 %
Thomas Theriault
    35 %
John Vuko
    40 %
Laura Woodhead
    30 %
Senior Directors
    20 %
Directors
    15 %
Managers
    10 %

 



--------------------------------------------------------------------------------



 



Weighting
     The bonus is calculated based on corporate and individual weightings that
are independent of each other. Following are the weightings by level:

              Corporate Goals   Individual Goals
Chief Executive Officer
  80%   20%
Vice President
  80%   20%
Director
  50%   50%
Manager
  50%   50%

Performance Measurement
     The 2007 Bonus Plan provides for the following scale to be used to
determine the actual award multiplier for bonus calculations based upon
measurement of corporate and individual performance versus objectives. Separate
payment multipliers will be established for both the individual and the
corporate components of each award.

          Performance       Award Category       Multiplier
Target:
  Performance achieved the objective.   100%
Threshold:
  Performance met minimum threshold of the objective.     50%
Exceeds:
  Performance exceeded the objective.   150%

 